Title: From John Adams to Edmund Jenings, 18 July 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      
       July 18 1780
      
     
     I have just received yours of 15th. Mr. Gridleys News, was I suppose only The Fruit of the Tree of Cracovie. I have seen the Observations &c. in the general Advertiser. I thank you sir, for all your Trouble. The Lord knows what Compensation you will ever have for it all. I lay burthens upon you without Number, or Mercy, I think. But I cannot and will not be idle. I think We are serving our Country, in this Way.
     The Labour of copying, the Translation, to send to you is but a small Part of what I have taken upon myself. You must know, that I made this Translation more than three months ago and sent it to Congress, on the 19 of April last. Since which I have copied it for you, and also have made another Copy with my own Hand for a Gentleman who is translating it into French. It contains what ought to be well settled and digested in the Mind of every man in Power in Europe and America.
     You will not easily conceive, how my little vain heart felt, when I first read those Words. “France, acknowledging America to be what she is, has formed Alliances with Terms of perfect Equality and Reciprocity, and behold the Ascendant to which she directly arose, from that politick Humiliation. There never was a wiser or firmer Step taken by any established Power, than that which the new states in America took, for their first footing in the Alliance. There never was more Address, Art, or Policy, shewn by any State, than France has given Proof of in the Same; when both Agreed and became allied, on Terms, which exclude no other Power, from enjoying the same benefits by a like Treaty.” I was personally as well as publickly too much interested in this not to feel it in every Pore.
     You Say there is nothing new, in the memorial to an American who has had these great questions long in Contemplation.
     It is very true Sir, that the Principles and the system has long been familiar to me, and to Congress, to the Most enlightened People in America, in general.
     I had myself the Honour to be the first, who ventured to break the Ice in Congress, on the subject of foreign alliances. And to contend, against very great Men, whom I will not name at present, that it was the Interest and Policy of France, to Support our Independency, and to make a Treaty of Commerce, and Alliance with Us upon Terms of perfect Equality and Reciprocity. That We ought not to give to France any exclusive Priviledges in trade or any unusual Conditions whatsoever. That diminishing the Power of the natural Ennemy of France, So much as breaking off, 13 Colonies alone, was quite enough to make it her Interest to support Us, and to induce her to engage with Us provided she was convinced of the Justice of our Cause. By all the Accounts We had from France as well as all other Parts of Europe We had reason to think that the general Voice of man kind, and particularly that of France was in favour of the Rectitude of our Cause. That if We added to these motives, an equal share in our Trade and that Influence and Reputation in Europe which would be derived to any Nation in the World from an Alliance and free equal Trade with Us, We could not doubt that France and Spain at least would readily and chearfully engage with Us. That We ought, with the Utmost Firmness to resist every thought of giving to France, any unequal Advantages in our Trade even over England for it never could be our Interest to ruin England, or annihilate their maritime Power, if We could possibly save our Liberty and Independence without it.
     I never had the Honour to support any Argument, in Speech or in Writing with more Applause, than this was received with in Congress. They put me upon the Committee to draw up the Treaty and the Committee appointed me to draw it, which I did accordingly, and it now remains in Charles Thompsons Files in my Hand Writing. It was drawn in perfect Conformity to these Principles, and accepted by Congress after the most painfull scrutiny into every Part, Paragraph by Paragraph. It would fill a Volume to give You the arguments at large upon every Part, with the Speakers Names, if I were able to do it upon Memory.
     After the Treaty was finished and Dr. Franklin sent off with it, who sailed in October I went home, for a Visit to my Constituents. While I was gone in the month of December—The Terms of Enlistment of the Army expired, General Washington was obliged to retreat thro the Jersies, and some Gentlemen, saw the Necessity of foreign Alliances in a foreign Stronger Light, and moved for Instructions to the Commissioners to offer France some Additional Motives to engage. These Propositions had been made before and I had always combated them with success, but now they prevailed, and the Consequence of it was that a Treaty was made, without that perfect Reciprocity that I had been such an Enthusiast for. But my Countrymen will some time or other wish it had been otherwise, tho it is now unavoidable—and if my Life should be Spared I am determined Posterity shall know which was my Treaty and which was other Peoples Treaty. I never was more mortified in my Life, than upon finding at my Return to Congress, what they had done. I gave to the Gentlemen who had done it, my sentiments upon it very freely.
     The leading Principles in the Memoir to the sovereigns, are taken precisely from the Principles of the Treaty which Congress first sent to this Court. They are very generally understood and firmly believed among the People in America. But Since I have been in Europe I have not found the subject understood by scarcely any Body, untill I saw this Pamphlet. You may easily judge how much I was pleased with it. I respected it the more on another Account. I have had these 20 years an Esteem for Pownal. He was a good Governor and for that very Reason removed. If all American Governors had been like Pownal, this War would not have existed. He has oddities which will ever prevent him from doing much good in this World: but he has Abilities and not a bad Heart. I write this again in Confidence to you.
     If the strictures upon Galloway are not sent off, pray scratch out all the Personalities against him. It is beneath me to be personal against such a Creature. Tho a meaner, falser, heart, never circulated Blood.
     